Order entered January 28, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00935-CV

                              KYLE IRVING AHART, Appellant

                                                V.

                            RANDALL NOE FORD LLP, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 99344-86

                                            ORDER
       Before the Court is appellant’s January 22, 2019 second motion for an extension of time

to file his brief. The motion was filed in response to our December 14, 2018 letter informing

appellant his brief was deficient and directing him to file, within ten days, a corrected brief that

complies with Texas Rules of Appellate Procedure 9.4, 9.5, and 38.1. See TEX. R. APP. P. 9.4,

9.5, 38.1. Apparently misconstruing our letter, however, appellant’s motion seeks an extension

with respect to a brief tendered to the Court November 20, 2018. That brief was filed December

5, 2018, after appellant’s first extension motion was granted. Accordingly, appellant’s motion is

DENIED AS MOOT.
       On our own motion, we EXTEND the deadline for filing the corrected brief and

ORDER the brief be filed no later than February 8, 2019. Appellee may file any amended brief

within fifteen days of the filing of appellant’s corrected brief.

       We caution appellant that failure to file a corrected brief may result in dismissal of the

appeal without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).



                                                       /s/     BILL WHITEHILL
                                                               JUSTICE